Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the limitation "the elastomeric band" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 2401605 issued to Boren.

Regarding claim 1,
	Boren discloses a bassinette cover assembly (Boren: FIG. 1 (40)) for placing over a sterilized bassinette that is awaiting use in a medical environment, (Boren: FIG. 1 (15) see also col. 2 lines 43-47 which talks about the bassinet being convertible into an incubator.) said assembly comprising: a sheet being comprised of a medical grade material wherein said sheet is configured to inhibit bacteria from passing therethrough, (Boren: col. 5 lines 22-23 “The numeral 40 indicates the cover for the bassinet and which cover is preferably made of a good grade of textile material such as a washable canvas.” Wherein the examiner interprets medical grade material as “good grade material” and inhibits the passage of bacteria by covering the top of the bassinet.) said sheet being positionable over an opening into the bassinette wherein said sheet is configured to inhibit bacteria from entering the bassinette; (Boren: FIG. 1 (40) is positioned over a cavity (not labeled) in bassinet (15))

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boren in view of U.S. Patent No. 6056355 issued to Klassen.

Regarding claim 2,
	Borne discloses the assembly according to claim 1, wherein said sheet has a first surface, a second surface and a perimeter edge extending therebetween, (Boren: FIG. 1 (40, 41, 42) has a first and second surface (a surface that faces the inside of the bassinet and a surface that faces the outside of the bassinet) as well as a perimeter edge that connects the two surfaces, (41, 42).) … said sheet being positionable over an opening into the bassinette wherein said sheet is configured to inhibit bacteria from entering the bassinette; (Boren: FIG. 1 (40) is positioned over a cavity (not labeled) in bassinet (15)) 
Boren does not appear to disclose said sheet being comprised of a mesh material.
	However, Klassen discloses said sheet being comprised of a mesh material. (Klassen: Abstract “The flap 20 also has an additional opening 22 in it having a meshed cover 24 so that when the flap 20 is closed over the infant 14 the meshed opening 22 allows air circulation and ventilation to the infant 14 for breathing and cooling.”
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Boren to have a cover made out of mesh material as taught by Klassen in order to allow proper air circulation as well as visibility of a child positioned within the cover in the bassinet in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 3,
	The Boren/Klassen combination discloses the assembly according to claim 2, wherein said perimeter edge is continuously arcuate about a center point of said sheet such that said sheet has an ovoid shape wherein said sheet is configured to accommodate a round bassinette. (Borne: FIG. 5 shows a generally ovoid shape of a cover around a generally round bassinette.)

Regarding claim 4,
	The Boren/Klassen combination discloses the assembly according to claim 2, wherein said perimeter edge has a plurality of intersecting sides such that said sheet has a rectangular shape wherein said sheet is configured to accommodate a rectangular bassinette. (Borne: FIG. 5 the bassinet frame is an oblong rectangular shape and the sheet (40) that covers it has a plurality of intersecting sides that intersect at a corner and fit around the bassinet when it is positioned over the bassinet.)
	The examiner further notes that changes in shape are a matter of design choice. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In this instant case the change in shape of the bassinet or cover would not affect the operation of Borne as a whole, that is containing an infant.

Regarding claim 5,
	The Boren/Klassen combination discloses the assembly according to claim 2, wherein said elastomeric band is aligned with said perimeter edge, said elastomeric band being coextensive with said perimeter edge. (Boren: FIG. 2 (42) biases along a perimeter edge of the bassinet (15) and is aligned as well as co-extensive with the perimeter edge via hem (41).)

Regarding claim 6,
	Boren discloses a bassinette cover assembly (Boren: FIG. 1 (40)) for placing over a sterilized bassinette that is awaiting use in a medical environment, (Boren: FIG. 1 (15) see also col. 2 lines 43-47 which talks about the bassinet being convertible into an incubator.) said assembly comprising: a sheet being comprised of a medical grade material wherein said sheet is configured to inhibit bacteria from passing therethrough, (Boren: col. 5 lines 22-23 “The numeral 40 indicates the cover for the bassinet and which cover is preferably made of a good grade of textile material such as a washable canvas.” Wherein the examiner interprets medical grade material as “good grade material” and inhibits the passage of bacteria by covering the top of the bassinet.) said sheet being positionable over a bassinette that has been sterilized wherein said sheet is configured to protect the sterility of the bassinette, (Boren: FIG. 1 (40) is placed around the bassinet, the examiner notes that the limitation “that has been sterilized” has not been given weight because it is a intended use limitation and the device of Boren is capable of being cleaned or sterilized. The sheet also protects the sterility of the bassinette by covering the top opening.) said sheet having a first surface, a second surface and a perimeter edge extending therebetween, (Boren: FIG. 1 (40, 41, 42) has a first and second surface (a surface that faces the inside of the bassinet and a surface that faces the outside of the bassinet) as well as a perimeter edge that connects the two surfaces, (41, 42).) … said sheet being positionable over an opening into the bassinette wherein said sheet is configured to inhibit bacteria from entering the bassinette; (Boren: FIG. 1 (40) is positioned over a cavity (not labeled) in bassinet (15)) and an elastomeric being coupled to said sheet, (Boren: FIG. 2 (42) col. 5 lines 25-27 “It is of an area somewhat greater than the top of the bassinet and is provided with a marginal hem 41 in which is enclosed an elastic element 42”) said elastomeric band biasing said sheet around the bassinet wherein said elastomeric band is configured to retain said sheet on the bassinette, said elastomeric band is aligned with said perimeter edge, said elastomeric band being coextensive with said perimeter edge. (Boren: FIG. 2 (42) biases along a perimeter edge of the bassinet (15) and is aligned as well as co-extensive with the perimeter edge via hem (41).)
	Boren does not appear to disclose said sheet being comprised of a mesh material.
	However, Klassen discloses said sheet being comprised of a mesh material. (Klassen: Abstract “The flap 20 also has an additional opening 22 in it having a meshed cover 24 so that when the flap 20 is closed over the infant 14 the meshed opening 22 allows air circulation and ventilation to the infant 14 for breathing and cooling.”
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Boren to have a cover made out of mesh material as taught by Klassen in order to allow proper air circulation as well as visibility of a child positioned within the cover in the bassinet in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 7,
	Boren discloses a bassinette cover system (Boren: FIG. 1 (40)) for placing over a sterilized bassinette that is awaiting use in a medical environment, (Boren: FIG. 1 (15) see also col. 2 lines 43-47 which talks about the bassinet being convertible into an incubator.) said assembly comprising: a bassinette having an opening extending therein (Boren: FIG. 1 (40) is positioned over a cavity (not labeled) in bassinet (15)) wherein said bassinette is configured to house an infant; (Boren: col. 5 lines 55-59) a sheet being comprised of a medical grade material wherein said sheet is configured to inhibit bacteria from passing therethrough, (Boren: col. 5 lines 22-23 “The numeral 40 indicates the cover for the bassinet and which cover is preferably made of a good grade of textile material such as a washable canvas.” Wherein the examiner interprets medical grade material as “good grade material” and inhibits the passage of bacteria by covering the top of the bassinet.) said sheet being positionable over said bassinette after said bassinette has been sterilized to protect the sterility of said bassinette, said sheet having a first surface, a second surface and a perimeter edge extending therebetween, (Boren: FIG. 1 (40, 41, 42) has a first and second surface (a surface that faces the inside of the bassinet and a surface that faces the outside of the bassinet) as well as a perimeter edge that connects the two surfaces, (41, 42).)  … said sheet being positionable over said opening into said bassinette wherein said sheet is configured to inhibit bacteria from entering said bassinette; (Boren: FIG. 1 (40) is positioned over a cavity (not labeled) in bassinet (15))  and an elastomeric being coupled to said sheet, (Boren: FIG. 2 (42) col. 5 lines 25-27 “It is of an area somewhat greater than the top of the bassinet and is provided with a marginal hem 41 in which is enclosed an elastic element 42”)  said elastomeric band biasing said sheet around said bassinet to retain said sheet on said bassinette, said elastomeric band is aligned with said perimeter edge, said elastomeric band being coextensive with said perimeter edge. (Boren: FIG. 2 (42) biases along a perimeter edge of the bassinet (15) and is aligned as well as co-extensive with the perimeter edge via hem (41).)
Boren does not appear to disclose said sheet being comprised of a mesh material.
	However, Klassen discloses said sheet being comprised of a mesh material. (Klassen: Abstract “The flap 20 also has an additional opening 22 in it having a meshed cover 24 so that when the flap 20 is closed over the infant 14 the meshed opening 22 allows air circulation and ventilation to the infant 14 for breathing and cooling.”
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Boren to have a cover made out of mesh material as taught by Klassen in order to allow proper air circulation as well as visibility of a child positioned within the cover in the bassinet in which one of ordinary skill in the art would have recognized as a predictable result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673